Title: To Thomas Jefferson from Archibald Cary, 31 October 1775
From: Cary, Archibald
To: Jefferson, Thomas


                    
                        Dear Sir
                        Ampthill October, 31st. 1775.
                    
                    I had the Pleasure of yours of the 17th Instant last night by Post, am much obliged to you for it. As well as yourself I am much at a loss why Gage &c. should be sent for, and cannot judge whether it Augurs Good or Evel; but my Fears are that no Good Can Happen to America from any Orders of Those in Power on the other side the Atlantick. I think very much depends on the Success of the Expedition against Quebeck, for should the Munition of War in that Garrison fall into our Hands, I realy think we shall be able to defeat all the Troops they Can Send against us.
                    This Week past hostilitys Commenc’d in this Colony, by An Attack from the Navy on Hampton. Our Young Treasurer Aided by Capt. Lyn behaved Like Heroes of Old, but the Papers will Give you the Affair at Large.
                    I have been Honord with the Command of the Battalion in this district, it is not Yet Compleat. The three Companys in Chesterfield are Full. Only one in Amelia and one in Cumberland Compleat but I learn all are nigh full. I received orders Yesterday to Send down Two Companys from this County. They shall March on Thursday. I fear but few Battalions of Minute Men will be rais’d. The reasons assign’d are the Improper Appointment of Officers, in some districts I think it is realy so but fear in others it proceeds from another Cause. However I hope this Brush at Hampton, will Spur the People up a little, and the Honorable Manner in which our Young Officers and Men are Spoken of, will Give a little more Fire to Such as Wanted it.
                    
                    I returnd from the Western Waters on Satturday Sevennight, but am Sorry to tell you I was Sent for two days After to my Brother in Law, John Randolph, and found Him on his death Bed, last Sunday we paid him our last Office. He got Cold by rideing in the Night to See Thos. M. Randolph who was expected to die, and a very narrow chance he had, thank God he is now Well but very Week. My Chariot went up Yesterday to assist in bringing his Famaly down to day.
                    I have not heard of your Famaly Since I Came down, for I have been but two days at Home, and when abroad Confin’d by My Friends bedside.
                    As to News the Papers will Give you all I know, Except a very disagreable one in this Neighbourhood. A dispute arose at Dinner at Chatsworth between Payton Randolph and his Brother Lewis Burwell, who Gave the other the Lye, on which Payton Struck him, Burwell Snatch’d a knife and struck him in the side, but fortunately a Rib prevented it’s proving Mortal. He was prevented by the Ladys from making a Second Stroke. You’l judge what Poor Mrs. Randolph must suffer on this Unhappy Affair, but she is become Familiar with Misfortune. Payton is Well and no Notice is Taken of the Affair As I can see by Either. They Dined at my House the day After I got Home. If the Speaker and his Lady have not been Acquainted with this Matter say nothing of it to them. Be so Good as Give my Complyments to all your Assosiats in Office I mean from Virginia. Tell Mr. Wyth I Expect a letter from Him, I have been Favourd with one from Col: R. H. Lee, which I Answer by this Oppartunity. I shall Write the Speaker next Week, I hope he will find A little time to let me hear from him. I Am Sir With Great regard Your Friend and Hble Servt.,
                    
                        Archibald Cary
                    
                